DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12 “a second air filtration unit” is unclear because no first air filtration unit has been recited in this line of claims. For purposes of expediting examination claim 12 will be interpreted as depending from claim 8 (since a first air filtration unit was recited in claim 8). However, with this interpretation it is also unclear if the “vents” recited in claim 12 include the at least one vent recited in claim 8. For purposes of expediting examination  the vents will be interpreted as including the at least one vent recited in claim 8 (since applicant’s disclosure only shows a maximum of two vents--one vent associated with each filtration unit).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 19 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 9,566,811. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of the patent recites all the elements of the claims as outlined below.
Instant Application
U.S. Patent No. 9,566,811
19. A portable printing cabinet, comprising: 
     a housing forming a substantially enclosed interior configured to receive a printing device, 
1. A printing cabinet for housing a printing device having a dispensing end that expels printed paper, comprising: a housing for receiving a discrete printing device having a defined exterior surface, 
wherein an opening formed in the housing is configured to receive printed paper ejected from the printing device; and 
wherein an opening is formed in a side of the housing, the opening aligned with the dispensing end of the discrete printing device; a paper tray positioned outside of the housing and directly aligned with and adjacent to the opening of the housing to receive the printed paper expelled by the discrete printing device; 
an air filtration unit located within the housing, the air filtration unit comprising a fan and a filter, 
and a filtration unit including a fan and a filter, 
wherein the air filtration unit is arranged to filter air from the interior of the housing by the fan blowing air out of the housing through the filter such that a negative pressure is achieved within the interior.
(claim 1) the fan configured to blow air out of the housing through the filter.
(claim 16) wherein the filtration unit is configured to maintain a negative pressure within the housing.


32. The portable printing cabinet of claim 19, further comprising a paper guide configured to transport the printed paper ejected from the printing device to the opening.
(claim 1) a paper guide configured to transfer printed paper through an opening in the housing to the paper tray


Claims 20, 22, 25, 26, 27, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 9,566,811 in view of Waterproof Printer Enclosure (product website). 
With respect to claim 20, claim 16 of the patent recites the claimed portable printing cabinet except for the hinged cover fixed to the housing. however Waterproof Printer Enclosure discloses a hinged cover as shown in the image below taken from Waterproof Printer Enclosure:
[AltContent: textbox (hinged cover or door)][AltContent: ][AltContent: textbox (air filtration unit/fan)][AltContent: ]
    PNG
    media_image1.png
    481
    423
    media_image1.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Waterproof Printer Enclosure with the portable printing cabinet recited in claim 16 of the patent for the advantage of providing easy access to the printer in the cabinet. 
	With respect to claim 22, Waterproof Printer Enclosure teaches an interior shelf located within the housing defining an upper portion of the housing and a lower portion of the interior as indicated below: 
[AltContent: textbox (hinged cover or door)][AltContent: ][AltContent: textbox (lower portion of the interior)][AltContent: textbox (interior shelf)][AltContent: textbox (upper portion of the housing)][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    481
    423
    media_image1.png
    Greyscale


With respect to claim 25, Waterproof Printer Enclosure discloses that the housing is made of stainless steel (Waterproof Printer Enclosure, pg. 2, under “Feature” column). 
With respect to claim 26, Waterproof Printer Enclosure discloses a door fixed to the housing (as indicated in the above image).  
With respect to claim 27, claim 16 of the patent in view of Waterproof Printer Enclosure discloses the claimed portable printing cabinet except for the second air filtration unit located within the housing and having vents position on the housing. However, It has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP§ 2144.04, part VI, B). In this instance, the provision of a second air filtration unit has not provided any unexpected result. The second air filtration unit simply provides more of the air filtering function and therefore is obvious.
	With respect to claim 30, Waterproof Printer Enclosure discloses a power outlet located on the housing (as shown by the power strip shown in the image on page 7 of Waterproof Printer Enclosure). 

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 9,566,811 in view of Waterproof Printer Enclosure (product website), as applied to claim 20 above, and further in view of Yoshihira (JP 08-058190).
With respect to claim 21, claim 16 of the patent in view of Waterproof Printer Enclosure disclose the claimed portable printing cabinet except for the second hinged cover fixed to the housing adjacent to the first hinged cover. However, Yoshihira teaches a printing cabinet including a first hinged cover 22 (Yoshihira, Fig. 1, paragraph [0015], lines 8-9) and a second hinged cover 21a adjacent the first hinged cover 22 (Yoshihira, paragraph [0014]). It would have been obvious to combine the teaching of Yoshihira with the portable printing cabinet recited by claim 16 of the patent in view of Waterproof Printer Enclosure for the advantage of providing additional access to the location where the printer is mounted to allow adjustment, maintenance or other procedures to be performed on the printer.

Claims 23-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 9,566,811 in view of Waterproof Printer Enclosure (product website), as applied to claim 19 above, and further in view of Shirakata et al. (US 2007/0009283).
	With respect to claim 23, claim 16 of the patent in view of Waterproof Printer Enclosure disclose the claimed portable printer cabinet except for the vent position on the housing. However, Shirakata et al. teach a vent 171 positioned on the housing as shown in Fig. 4 of Shirakata et al. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Shirakata et al. with claim 16 of the patent in view of Waterproof Printer Enclosure for the advantage of discharging hot air from the cabinet thereby maintaining a safe operating temperature of the printer. 
With respect to claim 24, Shirakata et al. teach that the fan 170 is configured to force air from the interior of the housing to the outside of the housing through the vent 171 (Shirakata et al., paragraphs [0049]-[-0050]). 

Claims 28-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 9,566,811 in view of Waterproof Printer Enclosure (product website), as applied to claim 19 above, and further in view of Carlson (US 3,276,210).
With respect to claim 28, claim 16 of the patent in view of Waterproof Printer Enclosure disclose the claimed portable printing cabinet except for the plurality of wheels fixed to a bottom surface of the housing. However, Carlson teach a portable printing cabinet including a plurality of wheels fixed to a bottom surface of a housing 20 as shown in Figs. 3-4 of Carlson. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Carlson with the portable printing cabinet disclosed by claim 16 of the patent in view of Waterproof Printer Enclosure for the advantage of more easily moving the cabinet from one place to another. 
With respect to claim 29, it appears that Waterproof Printer Enclosure discloses a data connection port located on the housing (note the two lines entering the back of the housing on page 6 of Waterproof Printer Enclosure). However, this is not explicitly stated. Carlson discloses a portable printer cabinet including at least one data connection port (end of line50) located on the housing, as shown in Figs. 3-4 and mentioned in col. 3, lines 23-26 of Carlson. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Carlson with the portable printing cabinet disclosed by claim 16 of the patent in view of Waterproof Printer Enclosure for the advantage of providing a data line into the enclosure for providing a secure, wired connection to the printer inside. 

Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 9,566,811 in view of Waterproof Printer Enclosure (product website), as applied to claim 30 above, and further in view of Sheldon (US 6,112,989).
With respect to claim 31, claim 16 in view of Waterproof Printer Enclosure disclose the claimed portable printing cabinet except for the battery located within the housing and being electrically connected to the power outlet. However, Sheldon discloses a portable printing cabinet 18 including a battery 74 located within a housing of a portable printing cabinet as shown in Figs. 11-12 of Sheldon. In the combination of claim 16 of the patent, Waterproof Printer Enclosure, and Sheldon the battery 74 of Sheldon would be connected to the power outlet as disclosed by Waterproof Printer Enclosure. It would have been obvious to combine the teaching of Sheldon with the portable printing cabinet disclosed by claim 16 of the patent in view of Waterproof Printer Enclosure for the advantage of providing a means to power the printer without requiring the cabinet to be plugged into an outlet.

Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 9,566,811 in view of Waterproof Printer Enclosure (product website), as applied to claim 19 above, and further in view of Cunningham et al. (US 4,215,762).
With respect to claim 33, claim 16 of the patent in view of Waterproof Printer Enclosure disclose the claimed portable printing cabinet except for the top surface having a step-up portion. However, Cunningham et al. disclose a printing cabinet including a first section of the housing 12 associated with a paper receiving end (Cunningham et al., col. 2, lines 32-35; Fig. 2) of the printing device 42 wherein the first section of the housing includes a top surface having a step-up portion as compared to a second section of the housing 16 (as shown in Fig. 1 of Cunningham et al.). In the combination of claim 16 of the patent in, Waterproof Printer Enclosure, and Cunningham et al., the second section of the housing would be associated with a dispensing end of the printing device (as shown in the image on page 7 of Waterproof Printer Enclosure). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Cunningham et al. as a simple aesthetic design choice. That is, conforming the shape of the cabinet more precisely to the shape of the printer provides a different aesthetic look to the cabinet but does not change the overall function of the cabinet. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19, 23, 24, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuchi et al. (US 5,126,789).
With respect to claim 19, Fukuchi et al. disclose a portable printing cabinet, comprising: 
a housing 10 forming a substantially enclosed interior configured to receive a printing device 15,
wherein an opening (at rollers 31 as shown in Fig. 1 of Fukuchi et al.) formed in the housing is configured to receive printed paper ejected from the printing device (Fukuchi et al., col. 22, lines 49-52); and 
an air filtration unit 44,45 located within the housing, the air filtration unit comprising a fan 45 and a filter 44, wherein the air filtration unit is arranged to filter air from the interior of the housing by the fan blowing air out of the housing through the filter such that a negative pressure is achieved within the interior (Fukuchi et al., col. 33, lines 3-9; Figs. 26a and 26b).
With respect to claim 23, Fukuchi et al. disclose a vent positioned on the housing (as shown in Fig. 20 of Fukuchi et al. 
With respect to claim 24, Fukuchi et al. disclose that the fan 45 is configured to force air from the interior of the housing to the outside of the housing through the vent (as is evident from the position of the vent in Fig. 20 and the position of the fan 45 in Figs. 26a and 26 b of Fukuchi et al.)
With respect to claim 32, Fukuchi et al. disclose an a paper guide (adjacent rollers 31 as shown in Fig. 1 of Fukuchi et al.) configured to transport the printed paper ejected from the printing device to the opening. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-25, 27, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Waterproof Printer Enclosure (product website) in view of Shirakata et al. (US 2007/0009283).
With respect to claim 19, Waterproof Printer Enclosure discloses the claimed portable printing cabinet except that it is silent on whether the air filtration unit includes a filter and whether the fan blows air out of the housing such that a negative pressure is achieved within the interior. Waterproof Printer Enclosure discloses a portable printing cabinet, comprising: 
a housing forming a substantially enclosed interior configured to receive a printing device, as shown below in the image taken from Waterproof Printer Enclosure:
[AltContent: textbox (housing)][AltContent: textbox (enclosed interior)][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image2.png
    493
    803
    media_image2.png
    Greyscale

[AltContent: textbox (opening )]

wherein an opening formed in the housing is capable of receiving printed paper ejected from the printing device (as can be seen in the above image); and 
an air filtration unit located within the housing, the air filtration unit comprising a fan as shown below in the image taken from Waterproof Printer Enclosure: 
[AltContent: textbox (hinged cover)][AltContent: ][AltContent: textbox (air filtration unit/fan)][AltContent: ]
    PNG
    media_image1.png
    481
    423
    media_image1.png
    Greyscale

Shirakata et al. teach a similar printing cabinet 100 including a housing  (as shown in Fig. 2 of Shirakata et al.) for receiving a printing device 51. Shirakata et al. further teach and an air filtration unit located within the housing, the air filtration unit comprising a fan 170 and a filter 165 (Shirakata et al., paragraph [0049], wherein the air filtration unit is arranged to filter air from the interior of the housing by the fan blowing air out of the housing through the filter such that a negative pressure is achieved within the interior (Shirakata et al., paragraph [0046]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Shirakata et al. with the portable printing cabinet disclosed by Waterproof Printer Enclosure for the advantage of filtering out dust, odor or ozone before returning air to the immediate surrounding environment. 
	With respect to claim 20, Waterproof Printer Enclosure discloses a hinged cover fixed to the housing as indicated in the above image. 
	With respect to claim 22, Waterproof Printer Enclosure discloses an interior shelf located within the housing defining an upper portion of the housing and a lower portion of the interior as indicated below: 
[AltContent: textbox (lower portion of the interior)][AltContent: textbox (interior shelf)][AltContent: textbox (upper portion of the housing)][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    481
    423
    media_image1.png
    Greyscale

	With respect to claim 23, Shirakata et al. teach a vent 171 positioned on the housing as shown in Fig. 4 of Shirakata et al. 
With respect to claim 24, Shirakata et al. teach that the fan 170 is configured to force air from the interior of the housing to the outside of the housing through the vent 171 (Shirakata et al., paragraphs [0049]-[-0050]). 
With respect to claim 25, Waterproof Printer Enclosure discloses that the housing is made of stainless steel (Waterproof Printer Enclosure, pg. 2, under “Feature” column). 
With respect to claim 27, Waterproof Printer Enclosure discloses the claimed portable printing cabinet except for the second air filtration unit located within the housing and having vents position on the housing. However, It has been held that the mere duplication of parts has
no patentable significance unless a new and unexpected result is produced (see MPEP§ 2144.04,
part VI, B). In this instance, the provision of a second air filtration unit has not provided any
unexpected result. The second air filtration unit simply provides more of the air filtering function
and therefore is obvious.
	With respect to claim 30, Waterproof Printer Enclosure discloses a power outlet located on the housing (as shown by the power strip shown in the image on page 7 of Waterproof Printer Enclosure). 

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Waterproof Printer Enclosure (product website) in view of Shirakata et al. (US 2007/0009283), as applied to claim 19 above, and further in view of Carlson (US 3,276,210).
With respect to claim 28, Waterproof Printer Enclosure in view of Shirakata et al. disclose the claimed portable printing cabinet except for the plurality of wheels fixed to a bottom surface of the housing. However, Carlson teach a portable printing cabinet including a plurality of wheels fixed to a bottom surface of a housing 20 as shown in Figs. 3-4 of Carlson. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Carlson with the portable printing cabinet disclosed by Waterproof Printer Enclosure in view of Shirakata et al. for the advantage of more easily moving the cabinet from one place to another. 
With respect to claim 29, it appears that Waterproof Printer Enclosure discloses a data connection port located on the housing (note the two lines entering the back of the housing on page 6 of Waterproof Printer Enclosure). However, this is not explicitly stated. Carlson discloses a portable printer cabinet including at least one data connection port (end of line50) located on the housing, as shown in Figs. 3-4 and mentioned in col. 3, lines 23-26 of Carlson. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Carlson with the portable printing cabinet disclosed by Waterproof Printer Enclosure in view of Shirakata et al. for the advantage of providing a data line into the enclosure for providing a secure, wired connection to the printer inside. 


Alternative Interpretation of Waterproof Printer Enclosure in view of Shirakata et al.
Claims 19  and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Waterproof Printer Enclosure (product website) in view of Shirakata et al. (US 2007/0009283).
With respect to claim 19, Waterproof Printer Enclosure discloses the claimed portable printing cabinet except for the opening formed in the housing and it is silent on whether the air filtration unit includes a filter and whether the fan blows air out of the housing such that a negative pressure is achieved within the interior. Waterproof Printer Enclosure discloses a portable printing cabinet, comprising: 
a housing forming a substantially enclosed interior configured to receive a printing device, as shown below in the image taken from Waterproof Printer Enclosure:
[AltContent: textbox (housing)][AltContent: textbox (enclosed interior)][AltContent: ][AltContent: ]
    PNG
    media_image2.png
    493
    803
    media_image2.png
    Greyscale



an air filtration unit located within the housing, the air filtration unit comprising a fan as shown below in the image taken from Waterproof Printer Enclosure: 
[AltContent: textbox (door)][AltContent: ][AltContent: textbox (air filtration unit/fan)][AltContent: ]
    PNG
    media_image1.png
    481
    423
    media_image1.png
    Greyscale

Shirakata et al. teach a similar printing cabinet 100 including a housing (as shown in Fig. 2 of Shirakata et al.) for receiving a printing device 51, wherein an opening 110 formed in the housing is capable of receiving printed paper ejected from the printing device (as shown in Fig. 2 of Shirakata et al.). Shirakata et al. further teach and an air filtration unit located within the housing, the air filtration unit comprising a fan 170 and a filter 165 (Shirakata et al., paragraph [0049], wherein the air filtration unit is arranged to filter air from the interior of the housing by the fan blowing air out of the housing through the filter such that a negative pressure is achieved within the interior (Shirakata et al., paragraph [0046]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Shirakata et al. with the portable printing cabinet disclosed by Waterproof Printer Enclosure for the advantage of filtering out dust, odor or ozone before returning air to the immediate surrounding environment. 
	With respect to claim 26, Waterproof Printer Enclosure discloses a door fixed to the housing (as indicated in the above image).  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Waterproof Printer Enclosure (product website) in view of Shirakata et al. (US 2007/0009283), as applied to claim 20 above, and further in view of Yoshihira (JP 08-058190).
With respect to claim 21, Waterproof Printer Enclosure in view of Shirakata et al. disclose the claimed portable printing cabinet except for the second hinged cover fixed to the housing adjacent to the first hinged cover. However, Yoshihira teaches a printing cabinet including a first hinged cover 22 (Yoshihira, Fig. 1, paragraph [0015], lines 8-9) and a second hinged cover 21a adjacent the first hinged cover 22 (Yoshihira, paragraph [0014]). It would have been obvious to combine the teaching of Yoshihira with the portable printing cabinet disclosed by Waterproof Printer Enclosure in view of Shirakata et al. for the advantage of providing additional access to the location where the printer is mounted to allow adjustment, maintenance or other procedures to be performed on the printer.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Waterproof Printer Enclosure (product website) in view of Shirakata et al. (US 2007/0009283), as applied to claim 30 above, and further in view of Sheldon (US 6,112,989).
With respect to claim 31, Waterproof Printer Enclosure in view of Shirakata et al.  disclose the claimed portable printing cabinet except for the battery located within the housing and being electrically connected to the power outlet.
However, Sheldon discloses a portable printing cabinet 18 including a battery 74 located within a housing of a portable printing cabinet as shown in Figs. 11-12 of Sheldon. In the combination of Waterproof Printer Enclosure, Shirakata et al. and Sheldon the battery 74 of Sheldon would be connected to the power outlet as disclosed by Waterproof Printer Enclosure. It would have been obvious to combine the teaching of Sheldon with the portable printing cabinet disclosed by Waterproof Printer Enclosure in view of Shirakata et al. for the advantage of providing a means to power the printer without requiring the cabinet to be plugged into an outlet.

Claims 33 is rejected under 35 U.S.C. 103 as being unpatentable over Waterproof Printer Enclosure (product website) in view of Shirakata et al. (US 2007/0009283), as applied to claim 19 above, and further in view of Cunningham et al. (US 4,215,762).
With respect to claim 33, Waterproof Printer Enclosure in view of Shirakata et al. disclose the claimed portable printing cabinet except for the top surface having a step-up portion. However, Cunningham et al. disclose a printing cabinet including a first section of the housing 12 associated with a paper receiving end (Cunningham et al., col. 2, lines 32-35; Fig. 2) of the printing device 42 wherein the first section of the housing includes a top surface having a step-up portion as compared to a second section of the housing 16 (as shown in Fig. 1 of Cunningham et al.). In the combination of Waterproof Printer Enclosure, Shirakata et al. and Cunningham et al., the second section of the housing would be associated with a dispensing end of the printing device (as shown in the image on page 7 of Waterproof Printer Enclosure). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Cunningham et al. as a simple aesthetic design choice. That is, conforming the shape of the cabinet more precisely to the shape of the printer provides a different aesthetic look to the cabinet but does not change the overall function of the cabinet. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jeon is cited to show another printing cabinet with a paper guide and an opening in formed in the housing to receive printed paper ejected from a printing device. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        September 13, 2021